This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,740

 5 MANUEL VALDEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant Manuel Valdez has sought to appeal his conviction of aggravated

19 assault with a deadly weapon. We previously issued a notice of proposed summary
 1 disposition in which we proposed to affirm. Defendant has filed a memorandum in

 2 opposition. After due consideration, we remain unpersuaded.

 3   {2}   In his memorandum in opposition, Defendant presents no new arguments but

 4 reiterates his position that the State failed to present sufficient evidence to support his

 5 conviction. [MIO 2-5] We remain unpersuaded by Defendant’s argument.

 6 Accordingly, for the reasons stated in the notice of proposed summary disposition, we

 7 affirm.

 8   {3}   IT IS SO ORDERED.


 9                                           __________________________________
10                                           LINDA M. VANZI, Chief Judge

11 WE CONCUR:


12 _________________________________
13 TIMOTHY L. GARCIA, Judge


14 _________________________________
15 J. MILES HANISEE, Judge




                                                2